PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Haberstroh et al.
Application No. 16/236,015
Filed: December 28, 2018
For: METHOD TO CREATE A VR EVENT BY EVALUATING THIRD PARTY INFORMATION AND RE-PROVIDING THE PROCESSED INFORMATION IN REAL-TIME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed September 28, 2020. The issue fee was timely paid on December 23, 2020.  Accordingly, the application became abandoned on December 24, 2020.  A Notice of Abandonment was mailed January 26, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form a properly executed inventor's oath or declaration for the following inventor(s): Max C.Haberstroh; Julia Sauer; Andre Pomp,; Andreas Kirmse; Tobias Meisen, Frank Hees; and Sabina Jeschke., (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions